Citation Nr: 1456199	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-25 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for spondylolisthesis, claimed as a back condition.


REPRESENTATION

Appellant represented by:	Jodee R. Dietzenbach, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before the undersigned at a June 2013 hearing at the RO.  A transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran has a congenital defect (spondylolysis (pars defect)) that was subject to a superimposed back injury in service that resulted in additional disability (spondylolisthesis), and the current low back disability (degenerative disc disease) is etiologically related to spondylolisthesis.



CONCLUSION OF LAW

Service connection for spondylolisthesis and degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim of entitlement to service connection for a back condition, given the favorable nature of the Board's decision on this claim.

The Veteran claims he is entitled to service connection for spondylolisthesis, claimed as a back condition, which he asserts began in service.  For the reasons that follow, the Board finds that the Veteran's current disability was incurred in service.  As such, service connection is warranted.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  However, spondylolisthesis is not included in the listed disease under § 3.309, and therefore service connection is not available under § 3.303(b).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The U.S. Court of Appeals for Veterans Claims (Court) has noted that a VA General Counsel opinion on the subject of congenital disorders distinguishes two classes of disabilities on the basis that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).  Further, each has separate legal requirements for service connection.  For congenital defects, service connection may be warranted only for superimposed injuries or diseases related to service; for congenital diseases on the other hand, the presumption of soundness is for application and service connection may be warranted for preexisting disorders that were incurred (i.e., initially manifesting in service) or aggravated (i.e., manifesting prior to service but accelerates beyond the normal progression in service) by service.
The Veteran's STRs show that at his August 1965 pre-induction medical examination the examiner noted the Veteran had a normal spine and musculoskeletal system.  The Veteran also completed a report of medical history at that time, denying swollen or painful joints, or bone or joint deformity.

The Veteran's STRs shows that in August 1966, the Veteran complained of pain in the left lower back.  The clinician noted the Veteran had the same problems while in civilian life.

Prior to separation from service, the Veteran again underwent an examination.  The examiner noted a normal spine and musculoskeletal system.  The Veteran completed a report of medical history, and denied any swollen or painful joints, arthritis, bone or joint deformity, or recurrent back pain.

Private treatment records from May 1974 show the Veteran complained of pain in the back.  The Veteran reported that he fell down about 10 steps roughly, 3 months prior.  He stated he had pain following the fall that was severe in nature.  He noted that he was admitted to the hospital and treated conservatively.  He reported persisting right lower extremity pain.  The Veteran underwent a May 1974 lumbar myelogram that produced normal results.  The report notes the root sleeve at L5 on the right side is absent and there is one on the left.  The lumbar myelogram report states it is conceivable that a very far lateral disc could be present at this level, but that was not a diagnosis that could be made from the present examination with any certainty.  The Veteran was admitted for evaluation of a possible ruptured lumbar disc.  X-rays in the outpatient showed that the Veteran had a spondylolisthesis, grade 1, at L5, S1.  The Veteran was treated and then discharged, and placed on a program of bed rest from which he improved to a certain extent.  The impression was listed as a ruptured lumbar disc with a spondylolisthesis.  

January 1975 private treatment records show the Veteran underwent an operation to excise the L5-S1 disc on the right side, total laminextomy of L5 (gill procedure) and a lateral bilateral lumbosacral fusion with a right posterior iliac bone graft.

In March 1991, the Veteran underwent another operation for a bilateral L4-5 facet injection.  The operative report lists a postoperative diagnosis of transitional syndrome, status post previous spinal fusion.

In January 2010, the Veteran underwent a VA examination for his spine with a medical doctor.  The Veteran reported that when he was in the military service in Germany, he was pulling for set-up of a bridge in 1967 when he snapped his back and started having back pain and radiating pain in his right leg.  He reported the 2 surgeries that he underwent, and endorsed ongoing pain in his back and radiating pain over his right leg.

The examiner opined that the Veteran's current back condition was at least as likely as not caused by or a result of the in-service treatment for back pain.  The examiner stated that the Veteran had a long term history of back pain with his first surgery occurring in 1972 for a herniated disc and spondylolisthesis.  The examiner stated that based on the claims file, the Veteran's initial complaint of back pain was in 1966, while in service.  The examiner stated that although the in-service physician's note said that the Veteran was experiencing the same problems in his civilian life, the Veteran reported he snapped his back while working on a bridge, injuring his back and was treated in a local base hospital.  The examiner stated that although the VA was unable to find the records for the treatment, the records did show he had worse back pain for which he visited physicians for treatment during service.  The examination report states that at the time of service, the Veteran was quite young and may not have paid much attention to the pain and damage in his back.  The examiner again noted that in 1972 the Veteran had a disc problem, specifically spondylolisthesis, which usually takes time to develop as a result of original damage.  The examiner opined that it was, therefore, possible that the spondylolisthesis was from a back injury in 1966 during the Veteran's service.  The examiner noted that late on, the Veteran had multiple back pain and injury history as a civilian, but all of this was because of his original damage during his service time which made his back unstable by the residual spondylolisthesis so the Veteran's current lumbar spine instability was at least as likely as not caused by the treatment he received while on active duty. 

In July 2012, a second medical opinion was proffered by a VA examiner.  The report makes note of the Veteran's STRs, and the documented instance of back pain in 1966, as well as the private treatment records indicating pain following the Veteran's post-service fall down the stairs.  The examiner stated that the Veteran had congenital spondylolysis (pars defect) at L5-S1 that resulted in spondylolisthesis, grade 1 per the x-ray in 1974, following the injury sustained when the Veteran fell down the stairs.  The report stated there was no evidence of aggravation of the congenital condition due to events during active military service as evidenced by the Veteran being seen only once in August 1966 and his self-reported lack of back pain on the separation examination in August 1976.  The examiner opined that this single episode of back pain in service was no more than a temporary exacerbation of the underlying congenital condition.  Further, the report concludes that the current back issues were a direct result of the natural progression of the congenital spondylosis with spondylolisthesis, and the underlying congenital abnormalities were well known in the medical community to be major risk factors for development of degenerative disc disease and spondylosis.

At his June 2013 Board hearing, the Veteran testified that while he was in service, he was a combat engineer and he "bridged" the Rhine River in Germany.  He noted that this was the first time he experienced back issues.  He testified that much of the work was done by hand, and involved bolting ropes and moving portions of the bridge in the waters.  He stated that his job was to pull the rope and maneuver the sections of the bridge into the right place so that they could be locked into place, and that while he was pulling the rope he felt a pain in his lower back.  He noted that he was young when he was drafted into service directly after graduating from high school and had not experienced back problems prior to this point in time.  He stated that he began experiencing back problems during his time in service while working on the bridge project and had continued to experience back problems ever since.  

Based on the foregoing medical and lay evidence, the Board finds that service connection for spondylolisthesis and degenerative disc disease is warranted.  In this case, there is conflicting evidence on the issue of nexus.  The January 2010 examiner related the Veteran's spondylolisthesis to traumatic injury in-service, based on the fact that the Veteran was diagnosed and treated with spondylolisthesis in 1974, a condition which usually takes time to develop as a result of the original damage.  The second VA opinion, provided in July 2012, disagrees on the origin of the Veteran's spondylolisthesis stating that it is the result of a congenital defect which was not aggravated by the Veteran's military service, and that the single episode of back pain in service was no more than a temporary exacerbation of the underlying congenital condition.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a congenital defect (spondylolysis (pars defect)) that was subject to a superimposed back injury in service that resulted in additional disability (spondylolisthesis), and the current low back disability (degenerative disc disease) is etiologically related to spondylolisthesis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, the Board finds that service connection for spondylolisthesis and degenerative disc disease is warranted. 


ORDER

Entitlement to service connection for spondylolisthesis and degenerative disc disease is granted.


REMAND

In this case, the Veteran claims that he suffers from hearing loss and tinnitus due to the presence of acoustic trauma during his period of active duty as a combat engineer (with service in Germany).  The Board must remand the claims of entitlement to service connection for bilateral hearing loss and tinnitus for additional development.  

At his June 2013 Board hearing, the Veteran testified that during his post-service career with John Deere, he underwent numerous audiological examinations.  He stated "They had a few hearing tests and I believe they should have all of them because I gave them all the John Deere records on everything."  However, these records are not associated with the file, nor is there any documented request for these records or a negative response to any such request.  The Board finds that efforts should be undertaken to obtain the records.  The Board also finds that an addendum nexus opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ/AMC should contact the Veteran and request information related to his former employer, John Deere, as well as a medical release.  Once this development is completed, the AOJ/AMC should attempt to obtain any audiological records from this former employer.  The Veteran should be informed that he may also supply these records directly to VA.

2.  The AMC should obtain an addendum opinion regarding the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.

The examiner must offer an opinion on the following question:

Is it at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss and tinnitus are due to the Veteran's period of service, including military noise exposure?  In so opining, please explain (i) the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent damage, and (ii) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

3.  Then, the AOJ/AMC should readjudicate the claims on the merits.  If the benefits sought cannot be granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


